Simon, J.
This suit was instituted for the purpose of removing Elizabeth Ross from the tutorship of her granddaughter, Mary Melinda Wilds. Judgment was rendered below, depriving her of the tutorship, and she has taken this appeal.
During the pendency of the appeal, it was made to appear to the satisfaction of this court, that the minor to whom the defendant was tutrix, had married one Clarke .McDowell, in consequence whereof she was no longer under the control or authority of her tutrix; whereupon the said Clarke McDowell and his wife were made parties to this appeal.
It is clear, that the present appeal is now without any object, and that, under the circumstances, it should be dismissed at the costs' of the appellant.

Appeal dismissed.